By the Court, Jewett, J.
The statute requires that the constable, on the seizure of the property on an attachment, shall immediately make an inventory of it and leave a copy of the attachment and of the inventory, certified by him, at the last place of residence of the defendant; and if he has no place of residence in the county where the goods are attached, to leave such copy and inventory with the person in whose possession the goods were found. (2 R. S. 231, § 31.) By § 36 of the act of 1831 (Stat. p. 404) it is required that every attachment issued by virtue of that act or of the provisions contained in the revised statutes shall be served in the manner provided for by the revised statutes, except that if the defendant can be found in the county, the copy of such attachment and inventory shall be served upon him personally, instead of leaving the same at the place prescribed by the revised statutes; and the return of the officer, in addition to what was before required, shall state specifically whether such copy was or was not personally served Upon the defendant.
I think that the objection is well taken. It was the duty of the constable to have served a copy of the attachment and inventory on Pierce personally, if he was to be found in the county, or if not, to have left the same at his last place of residence, if he had a residence in the county; and if he had no residence, to have left the same with the person in whose possession the goods attached were found; and to have stated in his return the manner of such service. The return in this case shows nothing in regard to the service of the attachment on Pierce. For this reason the judgment must be reversed.
Judgment reversed.